CALLAHAN, C. J.,
concurring. I agree with the result reached in the majority opinion. I write separately, however, because I believe that the case is less complicated than indicated. The complexity stems, no doubt, from trying to reconcile this case with our opinion in State v. Joyce, 229 Conn. 10, 639 A.2d 1007 (1994), wherein the majority concluded that article first, § 7, of the Connecticut constitution required the police to obtain a warrant before testing the charred remains of an arsonist’s clothing that had been cut from him and left by the roadside during treatment for bums he suffered in committing the arson.
*80Taking into consideration both the statutes authorizing “thorough” cause and origin investigations when there has been a fire, especially with regard to whether the fire resulted from criminal activity; General Statutes §§ 29-302 and 29-311; and the compelling public interest in quickly ascertaining the causes of fires, I believe that we should adopt a bright line rule that whenever law enforcement personnel lawfully seize evidence from a fire scene, they may cause that evidence to be tested subsequently for the presence of an accelerant without first obtaining a warrant. It seems only logical that if the authorities are lawfully in possession of property, at least property not in a sealed container, a suspect has lost any reasonable expectation of privacy in that property. See State v. Joyce, supra, 229 Conn. 30 (Callahan, J., dissenting). B.ecause our opinion in Joyce contravenes that logic, and because the coexistence of the majority opinions in Joyce and in this case will cause needless confusion for the trial courts in future arson cases, I would explicitly overrule State v. Joyce, supra, 229 Conn. 10.